-Appeal held, decision reserved, and matter remitted to Monroe County Court for further proceedings in accordance with the Memorandum herein. Memorandum: This appeal was remitted to County Court for *693a Hwntley hearing to determine the voluntariness of defendant’s statement (25 A D 2d 480). Upon the hearing County Court determined that the statement was voluntarily made. An integral part of that hearing was defendant’s claim that he had requested counsel before making the statement. The People’s witness categorically denied that such a request had been made, as claimed by defendant. County Court failed to make a finding as to whether the People had proved beyond a reasonable doubt that defendant did not request counsel before he made his statement. (See People v. Neureuter, 26 A D 2d 899; People v. Spears, 26 A D 2d 893; People v. Michalski, 26 A D 2d 766.) The matter is remitted to Monroe County Court for a finding on this specific question of request for counsel, and the appeal is held pending the submission of this finding to this court. (Appeal from judgment of Monroe County Court and a jury, convicting defendant of assault, second degree. Resubmission to court after order of Rosenthal, J., holding that the confession was voluntary.) Present — Williams, P. J., Goldman, Henry, Del Yecehio and Marsh, JJ.